Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

This action is in reply to the amendment filed on 12/28/2020 and the Telephonic Interview held on 02/24/2021.
The information disclosure statement (IDS) submitted on 10/15/2020 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered and entered into the record.
Claims 17, 21, 24, 28, 32, and 36 are amended herein by the Examiner’s Amendment shown below.
In response to the amendment filed on 12/28/2020 and the Examiner’s Amendment provided below, the 35 USC, §101, §102(a)(1), and §103 rejections are withdrawn.
Claims 17-38 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Mr. Michael Cofield (Reg. #54,630), on 02/24/2021.
The application has been amended as follows:

In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application:

1-16. (Canceled)


17. (Currently Amended) A system  for correlating and displaying data from disparate data sources with different data structures, wherein one of the disparate data sources comprises an online social network, the system  comprising:
an application programming interface (API) configured to access real-time streaming data from the online social network, wherein the real-time streaming data includes content of social media messages and metadata of the social media messages;
a processor; and
storage memory storing one or more stored sequences of instructions which, when executed by the processor, cause the processor to, in response to receiving a selection, from a remote control device, of a topic or a category including the topic, perform operations comprising:
generating a set of search terms associated with the selected topic or category, wherein the set of search terms includes a first search term for a first data source of the disparate data sources with the different data structures and a second search term for a second data source of the disparate data sources with the different data structures, wherein the second search term is different than the first search term;
searching the disparate data sources using the search terms, respectively, for disparate data items associated with the selected topic or category, wherein the disparate data items include metrics associated with the topic or category and messages referring to the topic or category;
identifying additional topics from an individual one of the disparate data sources and then extracting data from more than one of the disparate data sources using the additional topics, wherein the individual one of the disparate data sources comprises a website with a directory structure, and wherein identifying the additional topics from the individual one of the disparate data sources includes identifying, in the directory structure, a root directory that corresponds to the selected topic or category and then identifying the additional topics from subdirectories, respectively, of the root directory;
wherein at least a portion of the extracted data is collected via the API, and wherein the extracted data includes additional disparate data items associated with the additional topics, the additional disparate data items from the disparate data sources and including metrics associated with the additional topics and messages referring to the additional topics;
correlating 
displaying the correlated data items in different sections of a display device.

18. (Previously Presented) The system  of claim 17, wherein the directory structure comprises a URL hierarchy.

19. (Previously Presented) The system  of claim 17, identifying additional topics is further based on a data pattern corresponding to a data structure of a different individual one of the disparate data sources, wherein the data structure comprises links indicated by user generated content tags contained in the different individual one of the disparate data sources, and the operations further comprise identifying at least one of the additional topics using the links.

20. (Previously Presented) The system  of claim 19, wherein the data items, including the disparate data items and the additional disparate data items comprise information identified in response to a first search, and wherein the operations further comprise, in response to receiving a selection of one of the additional topics and from the remote control device:
searching, in a second search following the first search, the disparate  data sources for additional information associated with the selected additional topic;
correlating the additional information over the same time period; and
displaying the correlated additional information in the different sections of the display device.

21. (Currently Amended) The system  of claim 17, wherein the selection comprises a category selection, and the operations further comprise:
searching the disparate data sources for information associated with 
correlating the information associated with the multiple topics over the same time period; and
displaying the correlated information associated with the multiple topics on the display device.

22. (Previously Presented) The system  of claim 17, wherein the selection comprises a voice command.

23. (Previously Presented) The system  of claim 17, wherein the additional disparate data items contain content and metadata, and wherein the content does not explicitly refer to said topic.

24. (Currently Amended) A method of correlating and displaying data from disparate data sources with different data structures, wherein one of the disparate data sources comprises an online social network the method utilizes an application programming interface (API) configured to access real-time streaming data from the online social network, wherein the real-time streaming data includes content of social media messages and metadata of the social media messages, the method comprising:
generating a set of search terms associated with a selected topic or category from a user terminal, wherein the set of search terms includes a first search term for a first data source of the disparate data sources with the different data structures and a second search term for a second data source of the disparate data sources with the different data structures;
searching, by one or more computer processors, the disparate data sources using the search terms, respectively, for disparate data items associated with the selected topic or category, wherein the disparate data items include metrics associated with the topic or category and messages referring to the topic or category;
identifying, by the one or more computer processors, additional topics from an individual one of the disparate data sources and then extracting data from more than one of the disparate data sources using the additional topics, wherein the individual one of the disparate data sources comprises a website with a directory structure, and wherein identifying the additional topics from the individual one of the disparate data sources includes identifying, in the directory structure, a root directory that corresponds to the selected topic or category and then identifying the additional topics from subdirectories, respectively, of the root directory;
wherein at least a portion of the extracted data is collected via the API, and wherein the extracted data includes additional disparate data items associated with the additional topics, the additional disparate data items from the disparate data sources and including metrics associated with the additional topics and messages referring to the additional topics;
correlating, by the one or more computer processors, 
displaying the correlated data items in different sections of a display device associated with the user terminal.

25. (Previously Presented) The method of claim 24, wherein the directory structure comprises a URL hierarchy.

26. (Previously Presented) The method of claim 24, wherein the identifying additional topics is further based on a data pattern corresponding to a data structure of different individual data source of the disparate data sources, wherein the data structure comprises links indicated by user generated content tags contained in the different individual data source of the disparate data sources, and the method further comprises identifying at least one of the additional topics using the links.

27. (Previously Presented) The method of claim 26, wherein the data items, including the disparate data items and the additional disparate data items comprise information identified in response to a first search, and wherein the method further comprises, in response to receiving a selection of one of the additional topics and from the user terminal:
searching, in a second search following the first search, the disparate data sources for additional information associated with the selected additional topic;
correlating the additional information over the same time period; and
displaying the correlated additional information in the different sections of the display device.

28. (Currently Amended) The method of claim 24, wherein the selection comprises a category selection, and the method further comprises:
searching the disparate data sources for information associated with 
correlating the information associated with the multiple topics over the same time period; and
displaying the correlated information associated with the multiple topics on the display device.

29. (Previously Presented) The method of claim 24, wherein the selection comprises a voice command.

30. (Previously Presented) The method of claim 24, wherein the additional disparate data items contain content and metadata, and wherein the content does not explicitly refer to said topic.

31. (Previously Presented) The method of claim 24, wherein the second search term is different than the first search term.

32. (Currently Amended) An apparatus for correlating and displaying data from disparate data sources with different data structures, wherein one of the disparate data sources comprises an online social network, the apparatus configured to interoperate with an application programming interface (API) configured to access real-time streaming data from the online social network, wherein the real-time streaming data includes content of social media messages and metadata of the social media messages, the apparatus comprising:
a processor; and
storage memory storing one or more stored sequences of instructions which, when executed by the processor, cause the processor to, in response to receiving a selection, from a remote control device, of a topic or a category including the topic, perform operations comprising:
generating a set of search terms associated with the selected topic or category, wherein the set of search terms includes a first search term for a first data source of the disparate data sources with the different data structures and a second search term for second data source of the disparate data sources with the different data structures, wherein the second search term is different than the first search term;
searching the disparate data sources using the search terms, respectively, for disparate data items associated with the selected topic or category, wherein the disparate data items include metrics associated with the topic or category and messages referring to the topic or category;
identifying additional topics from an individual one of the disparate data sources and then extracting data from more than one of the disparate data sources using the additional topics, wherein the individual one of the disparate data sources comprises a website with a directory structure, and wherein identifying the additional topics from the individual one of the disparate data sources includes identifying, in the directory structure, a root directory that corresponds to the selected topic or category and then identifying the additional topics from subdirectories, respectively, of the root directory;
wherein at least a portion of the extracted data is collected via the API, and wherein the extracted data includes additional disparate data items associated with the additional topics, the additional disparate data items from the disparate data sources and including metrics associated with the additional topics and messages referring to the additional topics;
correlating 
displaying the correlated data items in different sections of a display device.

33. (Previously Presented) The apparatus of claim 32, wherein the directory structure comprises a URL hierarchy.

34. (Previously Presented) The apparatus of claim 32, identifying additional topics is further based on a data pattern corresponding to a data structure of a different individual one of the disparate data sources, wherein the data structure comprises links indicated by user generated content tags contained in the different individual one of the disparate data sources, and the operations further comprise identifying at least one of the additional topics using the links.

35. (Previously Presented) The apparatus of claim 34, wherein the data items, including the disparate data items and the additional disparate data items comprise information identified in response to a first search, and wherein the operations further comprise, in response to receiving a selection of one of the additional topics and from the remote control device:
searching, in a second search following the first search, the disparate data sources for additional information associated with the selected additional topic;
correlating the additional information over the same time period; and
displaying the correlated additional information in the different sections of the display device.

36. (Currently Amended) The apparatus of claim 32, wherein the selection comprises a category selection, and the operations further comprise:
searching the disparate data sources for information associated with 
correlating the information associated with the multiple topics over the same time period; and
displaying the correlated information associated with the multiple topics on the display device.

37. (Previously Presented) The apparatus of claim 32, wherein the selection comprises a voice command.

38. (Previously Presented) The apparatus of claim 32, wherein the additional disparate data items contain content and metadata, and wherein the content does not explicitly refer to said topic.


REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-9, 11, 13-14, 16, and 23-24 are allowed, wherein claims 1, 23, and 24 are independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for providing a multi-dimensional command center.
The closest prior art of record, Vick et al. (US 2013/0124653, hereinafter “Vick”), is directed to features for searching, retrieving, and scoring social media, and with respect to independent claims 17/24/32, discloses features for generating a set of search terms associated with a selected topic or category from a user terminal, wherein the set of search terms includes a first search term for a first data source of the disparate data sources with the different data structures and a second search term for a second data source of the disparate data sources with the different data structures; searching the disparate data sources using the search terms, respectively, for disparate data items associated with the selected topic or category, wherein the disparate data items include metrics associated with the topic or category and messages referring to the topic or category; correlating the data items, including the disparate data items and the additional disparate data items, over a same time period; and displaying the correlated data items in different sections of a display device associated with the user terminal (See NF Rejection mailed 09/30/2020 for prior art citations pertinent to the above-noted subject matter).
However, Vick and the other prior art of record do not teach or render obvious the limitations directed to identifying, by the one or more computer processors, additional topics from an individual one of the disparate data sources and then extracting data from more than one of the disparate data sources using the additional topics, wherein the individual one of the disparate data sources comprises a website with a directory structure, and wherein identifying the additional topics from the individual one of the disparate data sources includes identifying, in the directory structure, a root directory that corresponds to the selected topic or category and then identifying the additional topics from subdirectories, respectively, of the root directory, wherein at least a portion of the extracted data is collected via the API, as recited and arranged in combination with the other limitations of independent claims 17/24/32, thus rendering claims 17/24/32 and their dependent claims as allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), and specifically Step 2A Prong One, the claims do not recite limitations falling within any of the abstract idea groupings set forth in the 2019 PEG, but instead recite a computer-network-rooted solution for employing an API to access real-time streaming social network data including content of social media messages and metadata, searching disparate data sources using search terms of a selected topic/category, identifying additional topics from the disparate data sources for additional topics corresponding to the selected topic/category via the root directory of a website, and correlating/displaying data items in different sections of a display device.  Even if the claims were understood as reciting an abstract idea, such as the mental processes or certain methods of organizing human activity discussed in the Non-Final Office Action, the now-pending claims would nevertheless be deemed eligible because the computer-network-rooted solution for using an API to access real-time streaming data from an online social network and extract at least a portion of data from more than one disparate data sources that comprise a website with a directory structure and identifying, in the directory structure, a root directory that corresponds to the selected topic or category and then identifying the additional topics from subdirectories, respectively, of the root directory; and correlating/displaying data items in different sections of a display device operate to apply the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, which furthermore represents an improvement over prior art techniques for correlating and displaying data from disparate data sources that include an online social network and real-time streaming data obtained therefrom.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agarwal et al. (US 2015/0213119):  discloses features for identifying trending topics in a social network.
Adams et al. (US 2015/0161633):  discloses trend identification and reporting based on analysis of social media data.
Multimodal social intelligence in a real-time dashboard system Gruhl, Daniel; Nagarajan, Meena; Pieper, Jan; Robson, Christine; Sheth, Amit. VLDB Journal 19.6: 825-848. Springer New York. (Jan 1, 2010):  discloses a dashboard system for real-time data analytics to transform social intelligence into business intelligence.
Trendsmap Announces First Real-Time Geographic Visualization for Twitter Trends Tracking Business Wire 22 Sep 2009: NA.:  discloses an application for tracking and visualizing trending topics, including access to graphs indicating volume of tweets (messages) over time.
Guille, Adrien et al. SONDY: An open source platform for social dynamics mining and analysis. Proceedings of the ACM SIGMOD International Conference on Management of Data: 1005-1008. Association for Computing Machinery. (Jul 30, 2013):  discloses a tool for analyzing trends and dynamics in online social network data, including visualizations and colored graphs to summarize social data.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
02/25/2021